NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KATHRYN KING,
Petiti0ner,
v.
OFFICE OF PERSONNEL MANAGEMENT,
Respon,dent,
AND
DIANA M. KING,
In.tervenor. *
2012-3061
Petition for review of the Merit Systems Protection
Board in case no. DE831M090077-B-1.
ON MOTION
ORDER
Diana M. King moves without opposition for leave to
intervene out of time.
King was a named party below Pursuant to Rule 15(d)
of the Federa1 Rules of Appel1ate Procedure, King may seek

KING V. OPM 2
intervention in this court. This court also has authority to
accept an untimely motion to intervene See generally
Kru,pp Intern, In,c. v. U.S. Int’l Tro:de C0mm'n, 644 F.2d
869 (C.C.P.A. 1981).
Upon consideration thereof
IT ls 0RDER1-in THAT:
The motion for leave to intervene is granted The re-
vised official caption is reflected above.
FOR THE COURT
APR 39 2913 /S/ Jan H0rba1y
Date J an HorbaIy
Clerk -
oc: Matthew J. Dowd, Esq.
Nicho1as Jabbour, Esq. FlLED
- - . .CDUFlT APPEALS FUB
D1aI13 M- K1n€ U sms FEn'?§».L macon
824 APR 30 2012
.\ANHnnBALY
cLERK